EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen J. Weyer on June 17, 2022.

The application has been amended as follows: 
1)	In claim 1, lines 2 & 11 and in claim 20, lines 15 & 17:  The term “magnet” has been changed to --magnets--.
	2)	In claim 1, line 8:  The term “member” has been changed to --members--.
	3)	In claim 1, line 9:  The term “magnetize” has been changed to --magnetized--, 
and the term “magnet” has been changed to --magnets--.


4)	In the last line of claims 1 and 20:  The term --yoga-- has been inserted before the term “mat”.
5)	Dependent claims 4 and 9 have been formally rejoined.
6)	Claims 10-19, which were previously withdrawn from further consideration as being drawn to a nonelected species, have been cancelled.
7)	In claim 20, line 14:  The term “magnetize” has been changed to --magnetized--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In accordance with the Interview Summary dated May 24, 2022, the cited Willis ‘472, Mikkelsen et al. ‘060 and Lyons ‘321 references do not teach or suggest the distinct structural configuration of the yoga towel and mat system as explicitly recited in each of the independent claims 1 and 20.  With respect to the prior art, most conventional mat systems typically comprise the basic arrangement of a plurality of fastening members disposed at the respective corners or along at least two opposed edges of a pair of vertically aligned supporting layers, as opposed to the specific array of a plurality of metallic members located along a perimeter of the towel and substantially evenly spaced throughout an interior area of the towel inward from the metallic members disposed along the perimeter of the towel such that at least one of the plurality of metallic members is substantially aligned with a center of the towel in order to provide a more secure arrangement for holding the towel to the yoga mat, as particularly claimed by Applicant.  Since an updated search of the prior art also did not yield any other references pertinent to all 

of the limitations as presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673